OPINION — AG — ** STATE DEPARTMENT OF HEALTH — INJUNCTIVE RELIEF FOR VIOLATION OF DRINKING WATER REGULATION — MULTIPLE PROSECUTIONS ** THE OKLAHOMA STATE DEPARTMENT OF HEALTH THROUGH THE COMMISSIONER OF HEALTH HAS THE AUTHORITY TO SEEK INJUNCTIVE RELIEF AGAINST THREATENED, CONTINUING VIOLATIONS OF STATE PRIMARY DRINKING WATER REGULATIONS. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT THE OKLAHOMA DEPARTMENT OF HEALTH THROUGH THE COMMISSION OF HEALTH HAS THE AUTHORITY TO SEEK MULTIPLE PROSECUTIONS FOR CONTINUING VIOLATIONS OF THE PUBLIC HEALTH CODE OR LAWFUL REGULATIONS PROMULGATED PURSUANT THERETO SO LONG AS EACH PROSECUTION IS LIMITED TO A PARTICULAR PERIOD OF TIME, AND PRECEDED BY A SPECIFIC LAWFUL ORDER OR DIRECTIVE. THE QUESTION AS TO THE LEGALITY OR PROPRIETY OF A DISTRICT ATTORNEY'S ACTUALLY SEEKING SUCH MULTIPLE PROSECUTION WOULD OF NECESSITY LIE IN HIS SOUND PROSECUTORIAL DISCRETION. CITE: 63 Ohio St. 1971, 1-1701 [63-1-1701] (JAMES R. BARNETT)